The Surrogate.
This is an application by Adeline J. Wisner for ancillary letters of guardianship of the property of Blanche Wisner and three others, infants for whom she was appointed the guardian by the circuit court of Huntington county, Indiana.
■ By § 2838 of the Code of Civil Procedure, the application must be by a written petition, duly verified, setting forth certain facts. The paper presented sets forth all the facts required to be stated, and is accompanied by exemplified copies of the petition, bond of guardian, letters of guardianship and other papers, showing her appointment by the Indiana court, duly certified under the great seal of the state of Indiana, as required by § 2705 of the Code.
*12The petition herein purports to have been verified by Mrs. Wisner before a notary public, in and for the. county of Huntington, Indiana; and has attached thereto a certificate of the clerk of the circuit court of said Huntington county, stating that the person “ whose certificate of acknowledgment is affixed to the instrument in writing to which this is attached, was a notary public in and for said county, and that full faith and credit ought to be given to his official acts; that the signature purporting to be his is genuine; and that said certificate is issued in accordance with the laws of the state of Indiana.” .
This certificate does not state that the notary public was authorized by the laws of the state of Indiana, to take and certify the acknowledgment and proof of deeds to be recorded in that state, as required by § 844 of the Code of Civil Procedure. The affidavit of the petitioner must be taken before an officer who has such authority, and the certificate of the clerk of the circuit court should show that he had such authority. The petition as presented to this court is the same as if unverified (Harris v. Derkeu, 5 Browne, 376).
The petitioner will have to procure a proper certificate, before this court can act upon the petition.